Dear Mr. Conner:
We received your request for an opinion on behalf of the Plaquemines Parish Council regarding a lump sum payment or bonus for Plaquemines Parish civil service employees.  You also question if the Plaquemines Parish Council must give pay raises to the staff of the District Attorney and the staffs of the District Judges each time the Plaquemines Parish civil service employees receive a pay raise.
Your first inquiry must be addressed in light of Article VII, Section14 of the Louisiana Constitution of 1974 which prohibits the state or any political subdivision thereof from loaning, pledging, or donating funds, property, or things of value of the state or any one of its political subdivisions to or for any person.  Our office has consistently opined that the payment of a bonus or other gratuitous, unearned payment to public employees is prohibited by Article VII, Section 14.  See Atty. Gen. Op. Nos. 00-125, 99-307 and 95-323.
Conversely, it is our opinion that Article VII, Section 14 does not prohibit an earned increase in compensation.  Thus, the payment of additional compensation to public employees must be in the form of a salary increase for future services.  It may not be given as extra compensation for past services.  See Atty. Gen. Op. Nos. 00-125 and 96-150.
Your request does not specify whether the lump sum payment is a salary increase for future services or extra compensation for past services. The latter is prohibited but the former is allowed. Thus, if the lump sum payment at issue is in fact a salary increase for future services, it is allowable under Article VII, Section 14.
In regards to your second inquiry, it is our understanding that the staffs of the Plaquemines Parish District Attorney and District Court Judges are not civil service employees. Accordingly, the Plaquemines Parish Civil Service Commission has no control over these staffs and therefore is not obligated, nor authorized, to give them pay raises when civil service employees receive pay raises.
We trust this adequately responds to your request.  If you have any questions or comments, please contact our office.
With kindest regards,
Very truly yours,
                             RICHARD P. IEYOUB Attorney General
                             BY: _____________________________ TINA VICARI GRANT Assistant Attorney General
RPI/TVG/dam
Date Released: November 15, 2001